Citation Nr: 1828019	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-22 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for asthma.

2. Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran's claims file is now in the jurisdiction of the Phoenix, Arizona RO.

In March 2018, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of service connection for asthma, on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 2008 rating decision declined to reopen a claim of service connection for asthma.

2. Evidence added to the record since the May 2008 decision provides a reasonable possibility of substantiating the claim for service connection for asthma.





CONCLUSIONS OF LAW

1. The May 2008 rating decision that denied reopening a claim of service connection for asthma is final.  38 U.S.C § 7105 (West 2012); 38 C.F.R. § 20.1103 (2017).

2. Evidence received since the May 2008 rating decision is new and material, and the claim for service connection for asthma is reopened.  38 U.S.C. §§ 5107, 5108 (West 2012); 38 C.F.R § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C. § 7105; 38 C.F.R. §§ 29.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

A May 2006 rating decision denied service connection for asthma.  The rating decision explained that the Veteran's asthma neither occurred in nor was caused by service because his service treatment records (STRs) did not contain any complaints, treatment, or diagnosis for asthma or breathing problems.  The rating decision also noted that his VA treatment record from September 2003 noted that he had his condition for 15 years, which put onset in 1988.  

A May 2008 rating decision declined the Veteran's claim to reopen.  The rating decision noted that updated medical treatment records had been submitted, but such records did not provide evidence that his asthma occurred in or was caused by service. 

Evidence of record at the time of the May 2008 rating decision included the Veteran's service treatment records, VA treatment records from September 2002 to May 2008, and the Veteran's lay statements 
 
Evidence received since the May 2008 rating decision includes updated VA treatment records including treatment from September 1981 to October 1982, and March 2018 testimony by the Veteran before the undersigned.  The Veteran testified that he had breathing trouble during service which has continued since, and that he had been told by several VA doctors that his asthma was related to exposure to jet fuel fumes while in service.  

The claim was previously denied because there was no evidence that the Veteran's asthma was related to his service.  The new evidence, specifically the Veteran's testimony that his asthma has continued since service and that he was told by VA providers that his asthma was related to in-service exposure to jet fumes, combined with his military occupation specialty (MOS) of aircraft maintenance specialist, relates to unestablished facts (a nexus to service).  That evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In light of the foregoing, the Board finds that the Veteran's claim for service connection for asthma is reopened; however, further development is required prior to adjudication.


ORDER

New and material evidence has been received to reopen the claim of service connection for asthma and to that extent only, the appeal is allowed.


REMAND

Further development of the record is needed for a proper de novo consideration of the Veteran's claim.  Specifically, an examination to ascertain the etiology of the Veteran's asthma is necessary.  The reopening of a claim triggers VA's duty to assist by arraigning for an examination.  See 38 C.F.R. § 3.159(c) 4; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

It appears that treatment records exist that have not been associated with the record before the Board.  In his initial November 2005 claim the Veteran reported the locations of all his treatment for asthma since his separation from service.  The Veteran identified receiving treatment at VA facilities in Long Beach, California in 1979, Loma Linda, California in 1989, La Jolla, California from 1990 through 2005.  In March 2018 the Veteran also testified that he had received treatment at VA facilities in Salt Lake City, Utah and Tucson, Arizona.  Such treatment records have not been associated with the record before the Board and should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).   

The Veteran also reported receiving private treatment at Needles Community Hospital in Needles, California in 2002, from a private doctor in Lake Havasu, Arizona in 2003, and from a private doctor in Needles, California in 2004.  There is no indication whether any attempt has been made to obtain such records.  As such records are likely to contain information pertinent to the matter at hand on remand, they must be sought.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's eFolders copies of any outstanding VA treatment records since service, to include those from VA facilities in Long Beach, California, Loma Linda, California, La Jolla, California, Salt Lake City, Utah, and Tucson, Arizona, as well as updated records since October 2013. 

2. Obtain the names and address of all providers who treated the Veteran for asthma or breathing complaints since service, to include records from Needles Community Hospital in Needles, California in 2002, a private doctor in Lake Havasu, Arizona in 2003, and a private doctor in Needles, California in 2004.  After security the necessary releases, take all appropriate action to obtain these records.

3. After the completion of the above, schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of his asthma.  The entire record, including this remand, must be provided to the examiner for review.  Based on the examination and review of the record, the examiner should provide an opinion to the following:

Is it at least as likely as not that the Veteran's asthma is related to his service, to include as due to exposure to jet fuel fumes?

In answering this question, the examiner should consider, and discuss as necessary the Veteran's lay statements of continuing symptomatology since service.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

4.	The AOJ should then review the record and re-adjudicate the claim.  If the benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


